Case 3:17-cv-00072-NKM-JCH Document 843 Filed 08/25/20 Page 1 of 2 Pageid#: 13790




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    MARCUS MARTIN, NATALIE ROMERO,
    CHELSEA ALVARADO, JOHN DOE, and
    THOMAS BAKER,
                                                         Civil Action No. 3:17-cv-00072-NKM-JCH
                       Plaintiffs,
    v.

    JASON KESSLER, et al.,

                      Defendants.


       ORDER GRANTING CONSENT MOTION FOR EXTENSION OF TIME TO
    RESPOND TO MOTION FOR SUMMARY JUDGMENT OF DEFENDANTS LEAGUE
             OF THE SOUTH, MICHAEL HILL, AND MICHAEL TUBBS

          Pending before the Court is Plaintiffs’ Consent Motion for Extension of Time to Respond

  to Defendants League of the South, Michael Hill and Michael Tubbs’ Motion for Summary

  Judgment. After review and consideration, the Motion is hereby GRANTED and it is

  ORDERED as follows:

          1)     Plaintiffs’ response to the Motion for Summary Judgment is due September 4,

  2020;

          2)     Defendants League of the South, Michael Hill and Michael Tubbs’ reply to

  Plaintiffs’ response is due September 11, 2020; and,

          3)     The deadline for a hearing on this motion will be moved to the week of

  September 14, 2020 and must be scheduled with the Clerk.
Case 3:17-cv-00072-NKM-JCH Document 843 Filed 08/25/20 Page 2 of 2 Pageid#: 13791




        All other deadlines as set by the November 26, 2019 Scheduling Order [ECF No. 597]

  remain unchanged.



  Dated: August 25         , 2020
                                           Honorable
                                           H
                                           Ho
                                            o         Joel C. Hoppee
                                           United
                                           U  i dSStates M
                                                         Magistrate
                                                              i     JJudge
                                                                       d




                                              2
